People v Lyons (2018 NY Slip Op 05059)





People v Lyons


2018 NY Slip Op 05059


Decided on July 5, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 5, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
FRANCESCA E. CONNOLLY, JJ.


2016-06938
 (Ind. No. 1433/13)

[*1]The People of the State of New York, respondent,
vTalik Lyons, appellant.


The Legal Aid Society, New York, NY (Anita Aboagye-Agyeman of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, and William Branigan of counsel; Rachel N. Houle on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Gregory L. Lasak, J.), rendered May 19, 2016, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Lopez, 6 NY3d 248, 256-257; People v Brown, 122 AD3d 133). The defendant's valid waiver of his right to appeal precludes appellate review of the defendant's contentions with respect to the denial of that branch of his omnibus motion which was to suppress physical evidence, and that his sentence was excessive (see People v Kemp, 94 NY2d 831, 833; People v Moore, 140 AD3d 1091, 1091).
LEVENTHAL, J.P., COHEN, HINDS-RADIX and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court